         Case 4:20-cv-00523-JM Document 13 Filed 05/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

KENNETH D MILLER                                                        PETITIONER
ADC #173449

V.                            CASE NO. 4:20-cv-00523-JM-JTK

DEXTER PAYNE
Director, ADC                                                          RESPONDENT
                                       JUDGMENT

       Consistent with the Order entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is dismissed with prejudice.

       IT IS ADJUDGED this 10th day of May, 2021.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
